EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims
10. (Currently Amended) The perforating system of claim 1, wherein the sensor element is affixed to the orientation of the charges, and the light source is part of a self-aligning ring that rotates by use of a weighted segment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a perforating system and method includes at least one perforating gun. Each perforating gun has at least one shaped charges and an orientation device. The orientation device provides an orientation datum. An orientation sensor associated with the one or more perforating gun detect relative alignment of each perforating gun as compared to the orientation datum. The orientation sensor is at least one of an accelerometer, a potentiometer, a Hall Effect sensor and a light source and sensor element. Examiner did not find prior art that taught all of the elements and limitations disclosed in independent claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676